 1                                                    THE HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9
     PATRISHA AND STEVEN SILLAVAN,                      NO. 2:17-CV-01126
10   individually and on behalf of their minor
     children C.S, B.S., and L.S.,                      PROPOSED SECOND ORDER OF THE
11                                                      COURT ON MINOR SETTLEMENTS
                          Plaintiffs,                   OF C.S. AND L.S.
12
            v.
13
     STATE OF WASHINGTON, DEPARTMENT
14   OF SOCIAL AND HEALTH SERVICES and
     KATHERINE GRAFF,
15

16                        Defendants.

17
            This matter comes before the Court on Plaintiffs’ Motion for Approval of Second Order
18
     Approving Minor Settlements of C.S. and L.S. Dkt. # 47. The Court having been fully apprised
19
     of and approved of the overall settlement in this matter, the TRI-CARE lien totals for each
20
     minor, and reviewed and approves of the purchase of a structured settlement annuity for each
21
     minor as follows:
22
     //
23

     PROPSOED SECOND ORDER OF THE COURT ON
     MINOR SETTLEMENTS OF C.S. AND L.S. - 1 of 5
     (NO 2:17-CV-01126)                                          CONNELLY LAW OFFICES
                                                                          2301 North 30th Street
                                                                           Tacoma, WA 98403
                                                                  (253) 593-5100 Phone - (253) 593-0380 Fax
 1   //

 2             Plaintiff              Judgment              Lien Holder/Amount                  Net TOTAL

 3               C.S.                $593,845.59                 Tri-Care                      $453,274.30

 4                                                             $140,571.29

 5               L.S.                $593,845.59                 Tri-Care                      $478,190.37

 6                                                             $115,655.22

 7

 8             The amount of $593,845.59 for L.S. and $593,845.59 for C.S. reflects the net allocation

 9   for each child after the deduction of attorney’s fees and costs, as set forth in the Court’s order

10   approving minor settlement. The above grid shows the net allocation, the amount of each

11   child’s Tri-Care lien, and the Net total to or for the benefit of each child after payment of the

12   Tri-Care Lien.

13             Overall net total settlement amount of $453,274.30 shall be used to fund future periodic

14   payments for the benefit of C.S. as set forth herein.

15             Overall net total settlement amount. of $478,190.37 shall be used to fund future periodic

16   payments for the benefit of L.S. as set forth herein.

17             It is therefore the Order of this Court that the State of Washington issue the following

18   checks:

19        1. $478,190.37 to MetLife Assignment Company, Inc. for the purchase of a structured

20             settlement annuity for the benefit of L.S.

21        2. $453,274.30 to MetLife Assignment Company, Inc. for the purchase of a structured

22             settlement annuity for the benefit of C.S.

23

     PROPSOED SECOND ORDER OF THE COURT ON
     MINOR SETTLEMENTS OF C.S. AND L.S. - 2 of 5
     (NO 2:17-CV-01126)                                                 CONNELLY LAW OFFICES
                                                                                    2301 North 30th Street
                                                                                     Tacoma, WA 98403
                                                                            (253) 593-5100 Phone - (253) 593-0380 Fax
 1      3. $256,226.51 to Connelly Law Offices in trust for L.S. and C.S., for the payment of the

 2          Tri-Care Liens for both children.

 3      4. By way of this settlement the State of Washington has offered to pay the following sums

 4          to or for the benefit of C.S. (Date of Birth: 2006) and L.S. (Date of Birth: 2006).

 5          Future periodic payments on the dates and in the amounts indicated below:

 6          Payee: C.S.

 7          $492,196.25 guaranteed lump sum payable on 2024.

 8          Periodic payments and related fees, if any, have a cost of $453,274.30

 9          payable to MetLife Assignment Company, Inc.

10          Payee: L.S.

11          $520,178.73 guaranteed lump sum payable on 2024.

12          Periodic payments and related fees, if any, have a cost of $478,190.37

13          payable to MetLife Assignment Company, Inc.

14                  The future payment amounts outlined in above are guaranteed based upon

15          a projected annuity purchase date of August 9, 2019. Any delay in funding the

16          annuity may result in a delay of the payment dates or change in payment amounts

17          that shall be recorded in the settlement agreement and release, qualified assignment

18          document and annuity contract without the need of obtaining an amended

19          Petition/Court Order up to 180 days after original purchase date.

20                  Any payments to be made after the death of the Payee shall be made to the

21          Estate of Payee. After the age of majority, Payee may submit a change of

22          beneficiary, in writing, to Assignee. No such designation, or any revocation

23          thereof, shall be effective unless it is in writing and delivered to Assignee.

     PROPSOED SECOND ORDER OF THE COURT ON
     MINOR SETTLEMENTS OF C.S. AND L.S. - 3 of 5
     (NO 2:17-CV-01126)                                                CONNELLY LAW OFFICES
                                                                                 2301 North 30th Street
                                                                                  Tacoma, WA 98403
                                                                         (253) 593-5100 Phone - (253) 593-0380 Fax
 1          The designation must be in a form acceptable to Assignee. The designation

 2          approved by the Court at this time is the Estate of C.S. and the Estate of L.S.,

 3          respectively.

 4                  The obligation to make periodic payments described above will be

 5          assigned to MetLife Assignment Company, Inc. (“Assignee") and funded by an

 6          annuity contract issued by Metropolitan Tower Life Insurance Company

 7          ("Annuity Issuer"), rated A+ (Superior) by A.M. Best Company. All parties shall

 8          cooperate fully and execute any and all supplementary documents, including a

 9          Settlement Agreement & Release and a Qualified Assignment in compliance with

10          IRC 104 (a)(2) and Section 130 of the Internal Revenue Code of 1986, as amended.

11                  Neither the minor nor incapacitated person, nor their estate, nor any

12          subsequent beneficiary or recipient of any payments or any part of any payments

13          under this structured settlement shall have the right to accelerate, commute, or

14          otherwise reduce to present value or to a lump sum any of the payments or any part

15          of the payments due under this structured annuity settlement or this order unless

16          by later motion good cause has been shown to lift or modify these restrictions.

17                  No payment under the structured settlement annuity contract or this order

18          shall be transferred as defined in RCW 19.205.010(18), accelerated, deferred,

19          increased or decreased, or anticipated, sold, mortgaged, assigned or encumbered in

20          any manner by the minor or incapacitated person or any other recipient of the

21          payments unless by later motion good cause has been shown to lift or modify these

22          restrictions.

23

     PROPSOED SECOND ORDER OF THE COURT ON
     MINOR SETTLEMENTS OF C.S. AND L.S. - 4 of 5
     (NO 2:17-CV-01126)                                              CONNELLY LAW OFFICES
                                                                              2301 North 30th Street
                                                                               Tacoma, WA 98403
                                                                      (253) 593-5100 Phone - (253) 593-0380 Fax
 1          Patrisha and/or Steven Sillavan are the parents and legal guardians who have the

 2   authority to sign all Settlement Agreements and Releases on behalf of the minors, L.S. and C.S.

 3

 4          DATED this 17th day of July 2019.

 5

 6

 7
                                                         A
                                                         The Honorable Richard A. Jones
 8
                                                         United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     PROPSOED SECOND ORDER OF THE COURT ON
     MINOR SETTLEMENTS OF C.S. AND L.S. - 5 of 5
     (NO 2:17-CV-01126)                                            CONNELLY LAW OFFICES
                                                                            2301 North 30th Street
                                                                             Tacoma, WA 98403
                                                                    (253) 593-5100 Phone - (253) 593-0380 Fax
